 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  146Little Rock Electrical Contractors, Inc. and Local Union 238 of the International Brotherhood of Electrical Workers, AFLŒCIO. Case 11ŒCAŒ17399 September 28, 2001 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On October 16, 1998, Administrative Law Judge Law-rence W. Cullen issued the attached decision.  The Re-spondent filed exceptions and a supporting brief.  On June 7, 2000, the National Labor Relations Board issued an Order remanding the proceeding to the judge for fur-ther consideration in light of FES, 331 NLRB 9 (2000). On July 26, 2000, the judge issued the attached sup-plemental decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The Board has delegated its authority in this proceed-ing to a three-member panel. The Board has considered the decision, the supplemen-tal decision, and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings,1 and conclusions and to adopt the recommended Order as modified2 and set forth in full below. 1.  We do not agree with our dissenting colleague that the record should be remanded again to allow the Re-spondent to litigate whether the individuals the Respon-dent hired were more qualified than the discriminatees. Our June 7, 2000 remand of this proceeding in light of FES, supra, instructed the judge to reopen the record if necessary.  Pursuant to our remand, the judge invited the Parties to address the available openings and job qualifi-cations issues, ﬁincluding whether the record is sufficient to decide the issues.ﬂ  The Respondent™s brief responding to the judge™s invitation did not request that the record be reopened to litigate whether the employees hired were more qualified than the discriminatees, nor does the Re-spondent claim that the individuals it hired (excepting 20 Native Americans) were more qualified than the dis-criminatees.  We thus cannot agree that FES requires a hearing on an issue that the Respondent has not raised at any time subsequent to the issuance of FES.                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Because we agree with the judge that the Respondent™s reasons for not hiring the discriminatees were pretextual, it is unnecessary to pass on his alternative finding that the Respondent™s hiring procedure was inherently destructive of employee rights. 2 We shall conform the judge™s recommended Order and notice with his findings.  We shall also modify the recommended Order to provide the customary remedial language.  Finally, we will modify the judge™s recommended Order in accordance with our recent decision in Fergu-son Electric Co., 335 NLRB 142 (2001).  2.  The parties stipulated that the Respondent, accord-ing to its contract with the Tribal Counsel Gaming En-terprises, would give a hiring preference to Native Americans.  The General Counsel conceded in his brief to the judge after the hearing that the Respondent was required to give preference to Native American appli-cants.  Further, no party has questioned the legality of the hiring preference. The Respondent hired 20 Native Americans.  The General Counsel™s concession that the Respondent was required to give preference to Native Americans pre-cludes us from finding that the 20 positions into which Native Americans were hired were available openings under FES. In all, the Respondent hired 73 employees.  Excluding the 20 positions into which Native Americans were hired, there were 53 available positions.  We held in FES, supra at 9:  Where the number of applicants exceeds the number of available jobs, the compliance proceeding may be used to determine which of the applicants would have been hired for the openings.   We shall leave to compliance the determination of which discriminatees would have been hired for the 53 available openings.3 Under the circumstances set forth above, we do not be-lieve the judge abused his discretion when he decided that the record did not need to be reopened. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, Little Rock Electrical Contractors, Inc., Lit-tle Rock, Arkansas, its officers, agents, successors, and assigns, shall  1. Cease and desist from (a) Advising employees that the Respondent changed its hiring policy in order to avoid accepting employment applications and/or hiring employees associated with the Union.   3 The judge found that one of the discriminatees, Jamie Brown, is an enrolled Cherokee Indian.  In light of the hiring preference described above, this fact should be taken into account during the compliance proceeding. 336 NLRB No. 8  LITTLE ROCK ELECTRICAL CONTRACTORS 147(b) Promulgating and maintaining a rule prohibiting 
employees from discussing the Union while permitting 
the discussion of other nonwork related topics during 
working time. 
(c) Advising employees that it is futile to support the 
Union. 
(d) Interrogating applican
ts for employment concern-
ing their union activities. 
(e) Refusing to consider for hire or hire applicants for 
employment because of their union affiliation or per-

ceived union affiliation. 
(f) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act.   
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Billy Atkinson, William Blanken III, Jamie Brown, 

Julian Buchanon, Dewey Buckner, William Carmichael, 
Kenneth Clodfelter, Allen Cr
aver, Henry Crowell, Greg-ory Davis, Charlie Dennis, Jo
shua Donly,  Frank Ellis, 
James Epps Jr., James Faulkner, Charles Garman, Laval 

Hammet, Douglas Hasty, Gran
t Hill, Howard Hill Jr., 
Randy Hinson, Marcus Jamison, Eddie Kee, Bob Krebs, 
Perry Ledbetter, Jerry Loftis
, John Luther, John Malan, 
John Maricle, Gary Maurice, David Mazzie, Steve 

McAuley, Patrick McCarthy, Mike Miller, Edmond 
Pearsall, Charles Phillips, 
Ronnie Reece, Erickson Rey-
nolds, Lawrence Reynolds, Joshua Rhodes, Paul J. Rho-

des, Clarence Russell, Allan Samuels, Robert E. Sim-
mons, Richard Sluder, Ralph Steadwick Jr., David 
Steiner, Matthew Steiner, James Tolley, Danny Vella, 
Anthony Verounce, Robert Waters, Richard Watt, C. D. 
Willocks, Dale Willocks, Robert Willocks Jr., and  Steve 
Wood instatement to the positions for which they applied 
or, if those positions no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges. 
(b) Make Billy Atkinson, William Blanken III, Jamie 
Brown, Julian Buchanon, Dewey Buckner, William 
Carmichael, Kenneth Clodfelter, Allen Craver, Henry 
Crowell, Gregory Davis, Charlie Dennis, Joshua Donly,  
Frank Ellis, James Epps Jr., James Faulkner, Charles 
Garman, Laval Hammet, Douglas Hasty, Grant Hill, 
Howard Hill Jr., Randy Hinson,  Marcus Jamison, Eddie 
Kee, Bob Krebs, Perry Ledbetter, Jerry Loftis, John Lu-
ther, John Malan, John Maricle, Gary Maurice, David 
Mazzie, Steve McAuley, Patrick McCarthy, Mike Miller, 
Edmond Pearsall, Charles Ph
illips, Ronnie Reece, Erick-
son Reynolds, Lawrence Reynolds, Joshua Rhodes, Paul 
J. Rhodes, Clarence Russell, 
Allan Samuels, Robert E. 
Simmons, Richard Sluder, Ralph Steadwick Jr., David 
Steiner, Matthew Steiner, James Tolley, Danny Vella, 

Anthony Verounce, Robert Waters, Richard Watt, C. D. 
Willocks, Dale Willocks, Robert Willocks Jr., and  Steve 
Wood whole for any loss of earnings and other benefits 
suffered as a result of the un
lawful discrimination against 
them, in the manner set forth in the remedy section of the 

decision. (c) Within 14 days from the date of this Order, remove 
from its files any reference to 
the unlawful refusal to hire 
Billy Atkinson, William Blanken III, Jamie Brown, 

Julian Buchanon, Dewey Buckner, William Carmichael, 
Kenneth Clodfelter, Allen Cr
aver, Henry Crowell, Greg-ory Davis, Charlie Dennis, Joshua Donly, Frank Ellis, 

James Epps Jr., James Faulkner, Charles Garman, Laval 
Hammet, Douglas Hasty, Gran
t Hill, Howard Hill Jr., 
Randy Hinson,  Marcus Jamison, Eddie Kee, Bob Krebs, 
Perry Ledbetter, Jerry Loftis
, John Luther, John Malan, 
John Maricle, Gary Maurice, David Mazzie, Steve 
McAuley, Patrick McCarthy, Mike Miller, Edmond 
Pearsall, Charles Phillips, 
Ronnie Reece, Erickson Rey-
nolds, Lawrence Reynolds, Joshua Rhodes, Paul J. Rho-
des, Clarence Russell, Allan Samuels, Robert E. Sim-
mons, Richard Sluder, Ralph Steadwick Jr., David 
Steiner, Matthew Steiner, James Tolley,  Danny Vella, 
Anthony Verounce, Robert Waters,  Richard Watt, C. D. 
Willocks, Dale Willocks, Robert Willocks Jr., and  Steve 
Wood and, within 3 days thereafter, notify them in writ-

ing that this has been done and that the refusal to hire 
them will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Little Rock, Arkansas, copies of the at-

tached notice marked ﬁAppendix.ﬂ
4 Copies of the notice, 
on forms provided by the Regional Director for Region 
11, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
                                                          
 4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 148by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. Since 
work has been completed on the jobsite in Cherokee, 
North Carolina, involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the 
Respondent at the Cherokee 
jobsite at any time since th
e commencement of the unfair 
labor practices in January 1997, and to all the discrimina-

tees named herein. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER TRUESDALE, dissenting in part. 
I agree with the judge and my colleagues that the Gen-
eral Counsel has established a prima facie case under the 
framework set out in 
FES
1 that the Respondent violated 
Section 8(a)(3) and (1) by refusing to hire union appli-
cants to perform electrical wo
rk at a casino construction project in Cherokee, North Carolina.  But unlike my col-
leagues, I am not satisfied that the Respondent has been 

provided a sufficient opportunity under 
FES
 to establish 
a defense to the prima facie case and, therefore, I would 

remand this proceeding a seco
nd time to allow the Re-
spondent to do so. 
Under 
FES
, once the General Counsel has established 
his case, ﬁthe burden will shift to the respondent to show 
that it would not have hired the [union] applicants even 
in the absence of their union activity or affiliation.ﬂ 
FES
, supra at 12.  One of the wa
ys in which a respondent can 
meet this burden is to show that the employees who were 
hired ﬁhad superior qualifications, and that it would not 

have hired [the union applicants] for that reason even in 
the absence of their union su
pport or activity.ﬂ  Id.  A 
hearing on the merits is the pr
eferred, if not the required, 
procedure for establishing this defense.  Id. 
The judge, however, conclude
d that a reopened hear-
ing was not necessary in this case because, based on the 

record evidence already in existence from the initial pre-
FES hearing, he was able to determine the merit of the 
Respondent™s defense simply 
by comparing the applica-
tions of the union applicants with the applications of 

those who were hired.  Having found that the ﬁapplica-
tions of the applicants hired do not reflect that they were 
any more qualified than the union applicants,ﬂ the judge 
determined that there was no established defense to the 
8(a)(3) allegations and, therefore, he reaffirmed his 

original decision which found the violations as alleged. 
                                                          
                                                           
1 FES, 
331 NLRB 9 (2000). 
I cannot agree that the Res
pondent™s defense can be 
disposed of on this basis alone.  Comparing applications 
is certainly 
an appropriate method for resolving the rela-
tive qualifications of competing union and nonunion ap-
plicants for employment, but there may be other factors 
outside the four corners of the written application that 
may be relevant to the issue.  Whether the Respondent 

possesses such evidence and whether it is sufficient to 
sustain its defense under 
FES
 are two questions that 
should have been resolved following a hearing. 
Closely related to these questions is a third question 
which involves the 20 Native Americans whom the Re-
spondent did not hire.  In both his original and supple-
mental decisions, the judge, based on a stipulation by the 
parties, recognized that as ﬁlocal Indian workersﬂ they 
were hired by the Respondent pursuant to a valid prefer-
ence arrangement between the 
general contractor and the 
Cherokee Indian tribe on wh
ose property the casino was 
to be built.  If that is so, and if some of the union appli-
cants were denied employment because this hiring policy 
lawfully favored the Native Americans, then there may 
be fewer than 57 job openings for the 57 union appli-
cants, even without regard to the qualifications of the 
other non-Native Americans who were hired instead of 
the union applicants. 
Until the foregoing questions are resolved by the judge 
following a hearing, I find it premature to pass on the 
complaint allegations.  Consistent with 
Kaminski Elec-tric2 and Watkins Engineers,
3 the Respondent should be 
allowed to present evidence 
at a hearing, as set forth above, that those whom it hired for its casino project, 
including the 20 Native Americans, was the result of 
lawful consideration of valid criteria, and that for this 
reason it would not have hired the union applicants de-
spite its animus against their union affiliation.
4  The issue 
should thereafter be resolved consistent with 
FES. APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
  2 Kaminski Electric & Service Co.,
 332 NLRB 452 (2000). 
3 Watkins Engineers & Constructors, Inc.,
 333 NLRB 818 (2001). 
4 Cf. FES, 
333 NLRB 66 (2001), where the judge, on remand from 
the Board, determined the job availability question that I would require 
here, but did so without a reopened 
hearing only because ﬁ[s]tipulations 
by the parties obviated the need for a further hearing.ﬂ 
 LITTLE ROCK ELECTRICAL CONTRACTORS 149To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT advise empl
oyees that we changed 
our hiring policy in order 
to avoid accepting employment 
applications and/or hiring employees associated with 
Local Union 238 of the International Brotherhood of 
Electrical Workers, AFLŒCIO. 
WE WILL NOT promulgate and maintain a rule pro-
hibiting employees from discussing the Union while 
permitting the discussion of other nonwork related topics 
during working time. 
WE WILL NOT advise our employees that it is futile 
to support the Union. 
WE WILL NOT interrogate applicants for employ-
ment concerning their union activities. 
WE WILL NOT refuse to consider for hire or hire ap-
plicants for employment because of their union affilia-
tion or perceived union affiliation. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Billy Atkinson, William Blanken 

III, Jamie Brown, Julian Buchanon, Dewey Buckner, 
William Carmichael, Kenneth Clodfelter, Allen Craver, 
Henry Crowell, Gregory Davis, Charlie Dennis, Joshua 
Donly,  Frank Ellis, James 
Epps Jr., James Faulkner, 
Charles Garman, Laval Hammet, Douglas Hasty, Grant 

Hill, Howard Hill Jr., Randy Hinson, Marcus Jamison, 
Eddie Kee, Bob Krebs, Perr
y Ledbetter, Jerry Loftis, 
John Luther, John Malan, John Maricle, Gary Maurice, 

David Mazzie, Steve McAuley, Patrick McCarthy, Mike 
Miller, Edmond Pearsall, Char
les Phillips, Ronnie Reece, 
Erickson Reynolds, Lawrence Reynolds, Joshua Rhodes, 

Paul J. Rhodes, Clarence Russ
ell, Allan Samuels, Robert 
E. Simmons, Richard Sluder, 
Ralph Steadwick Jr., David 
Steiner, Matthew Steiner, James Tolley, Danny Vella, 
Anthony Verounce, Robert Waters,  Richard Watt, C. D. 
Willocks, Dale Willocks, Robert Willocks Jr., and  Steve 
Wood instatement to the positions for which they applied 
or, if those positions no longer exist, to substantially 
equivalent positions.  
WE WILL make Billy Atkinson, William Blanken III, 
Jamie Brown, Julian Buchanon, Dewey Buckner, Wil-

liam Carmichael, Kenneth Clodfelter, Allen Craver, 
Henry Crowell, Gregory Davis, Charlie Dennis, Joshua 
Donly, Frank Ellis, James Epps Jr., James Faulkner, 
Charles Garman, Laval Hammet, Douglas Hasty, Grant 
Hill, Howard Hill Jr., Randy Hinson, Marcus Jamison, 
Eddie Kee, Bob Krebs, Perr
y Ledbetter, Jerry Loftis, 
John Luther, John Malan, John Maricle, Gary Maurice, 
David Mazzie, Steve McAuley, Patrick McCarthy, Mike 
Miller, Edmond Pearsall, Char
les Phillips, Ronnie Reece,  
Erickson Reynolds, Lawrence Reynolds, Joshua Rhodes, 
Paul J. Rhodes, Clarence Russ
ell, Allan Samuels, Robert 
E. Simmons, Richard Sluder, 
Ralph Steadwick Jr., David 
Steiner, Matthew Steiner, James Tolley, Danny Vella, 
Anthony Verounce, Robert Waters, Richard Watt, C. D. 
Willocks, Dale Willocks, Robert Willocks Jr., and  Steve 
Wood whole for any loss of earnings and other benefits 
suffered as a result of our unlawful discrimination 
against them, less any net interim earnings, plus interest.   
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 
the unlawful refusal to hire Billy Atkinson, William 
Blanken III, Jamie Brown, Julian Buchanon, Dewey 
Buckner, William Carmichael, Kenneth Clodfelter, Allen 
Craver, Henry Crowell, Gregory Davis, Charlie Dennis, 
Joshua Donly, Frank Ellis, James Epps Jr., James Faulk-
ner, Charles Garman, Laval Hammet, Douglas Hasty, 
Grant Hill, Howard Hill Jr., Randy Hinson, Marcus 
Jamison, Eddie Kee, Bob Krebs, Perry Ledbetter, Jerry 
Loftis, John Luther, John Malan, John Maricle, Gary 
Maurice, David Mazzie, Steve McAuley,  Patrick 
McCarthy, Mike Miller, Edmond Pearsall, Charles Phil-
lips, Ronnie Reece,  Ericks
on Reynolds, Lawrence Rey-
nolds, Joshua Rhodes, Paul J. Rhodes, Clarence Russell, 
Allan Samuels, Robert E. Simmons, Richard Sluder, 
Ralph Steadwick Jr., David Steiner, Matthew Steiner, 
James Tolley, Danny Vella, Anthony Verounce, Robert 
Waters,  Richard Watt, C. D.
 Willocks, Dale Willocks, 
Robert Willocks Jr., and  Steve Wood and, WE WILL, 
within 3 days thereafter, notif
y them in writing that this 
has been done and that the refusal to hire will not be used 

against them in any way. 
 LITTLE ROCK ELECTRICAL 

CONTRACTORS, INC. 
 Rosetta B. Lane, Esq. 
and Lisa R. Shearin, Esq., for the General 
Counsel. Judd H. Lees, Esq. and Charles F. Mills, Esq., for the Respon-dent.  DECISION STATEMENT OF THE CASE 
LAWRENCE W. CULLEN, Administrative Law Judge. This 
case was heard before me on January 26, 27, and 28, 1998, in 
Winston-Salem, North Carolina, pursuant to a complaint filed 
by the Regional Director for Region 11 of the National Labor 
Relations Board (the Board) on July 23, 1997.  The complaint, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 150as amended at the hearing, 
is based on a second amended charge filed by Local Union 238 of the International Brother-
hood of Electrical Workers, AFLŒ
CIO (the Charging Party or 
the Union) and alleges that Respondent Little Rock Electric 
Contractors, Inc. (the Respondent or Little Rock) violated Sec-
tion 8(a)(1) and (3) of the Nati
onal Labor Relations Act (the 
Act).  The complaint is joined by the answer filed by Respon-
dent as amended at the hearing 
wherein Respondent denies the 
commission of any violations of the Act. 
On the entire record in this proceeding, including my obser-
vations of the witnesses who test
ified herein and after due con-
sideration of the parties™ positions at the hearing and their 
briefs, I make the following 
FINDINGS OF FACT  
I. JURISDICTION A. The Business of Respondent 
The complaint alleges, Respondent admits, and I find that 
Respondent was and has been at a
ll times material, an Arkansas corporation, with a jobsite located at Cherokee, North Carolina, 

where it was engaged in electrical
 construction, that during the past 12 months, a representative
 period, Respondent purchased 
and received at its Cherokee, North Carolina jobsite goods and 
materials valued in excess of 
$50,000 directly from points out-
side the State of North Carolina and that Respondent is now, 

and has been at all times material, an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the Act. 
B. The Labor Organization The complaint alleges, Respondent
 admits, and I find that at 
all times material the Union has been a labor organization 
within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
1  A. Background Respondent operates as a nonu
nion general electrical con-
tractor.  This case involves the 
hiring and employment practices 
engaged in by Respondent in late 1996 and early 1997, in re-
sponse to efforts of the Union to have its members seek em-
ployment in order to ﬁsaltﬂ its work force with union members 
in an attempt to organize Respon
dent™s employees.  Salting is a 
practice utilized by the Interna
tional Brotherhood of Electrical 
Workers (the International) and its local unions wherein its 
members apply for work at nonunion employers engaged in the 
construction and electrical contr
acting industry in order to or-
ganize their employees. In 
NLRB v. Town & Country Electric, 
516 U.S. 85 (1995), the United States Supreme Court upheld 
the Board™s position that paid 
union organizers are employees 
within the meaning of Section 2(3)
 of the Act.  The Court held 
that the language of the Act ﬁis broad enough to include those 
company workers whom a union also pays for organizingﬂ and 
ﬁboard™s broad literal interpretation of the word ‚employee™ is 
consistent with several of the 
Act™s purposes, such as protecting the rights of employees to organi
ze for mutual aid without em-
                                                          
                                                           
1 The following includes a composite 
of the credited testimony at the 
hearing. 
ployer interference,ﬂ citing 
Republic Aviation Corp. v. NLRB
, 324 U.S. 793, 798 (1945), and ﬁe
ncouraging and protecting the 
collective-bargaining process,ﬂ citing 
Sure-Tan, Inc. v. NLRB
, 467 U.S. 883, 892 (1984).  In 
Town & Country
, the Court re-
jected arguments that salts ﬁmight try to harm the company 
perhaps quitting when the company needs them, perhaps dis-
paraging the company to others, perhaps even sabotaging the 
company or its products.ﬂ  The Court noted that the Union™s 
salting resolution in that case contained ﬁnothing that suggests, 
requires, encourages or condon
es impermissible or unlawful activity.ﬂ  The Court also noted that, ﬁ[i]f a paid union organ-
izer might quit, leaving a company employer in the lurch, so 
too might an unpaid organizer, or a worker who has found a 
better job, or one whose family 
wants to move elsewhere.  And 
if an overly zealous worker might hurt the company through 

unlawful acts, so might an unpaid zealot (who may know less 
about the law) or a dissatisfied 
worker (who may lack an outlet 
for his grievances).  This does not mean that they are not ‚em-
ployees™.ﬂ  The Court further noted that the law offers alterna-
tive remedies for those concerns, such as ﬁfixed term contracts, 
rather than hiring them ‚at will™ﬂ or ﬁnegotiating with its work-
ers for a notice period,ﬂ and that ﬁa company faced with unlaw-
ful (or possibly unlawful) activity
 can discipline or dismiss the 
worker, file a complaint with the Board, or notify law enforce-
ment authorities.ﬂ  The foregoing settled the issue whether 
employees who are paid union organizers or who intend to act 
as ﬁsaltsﬂ are ﬁemployeesﬂ under the Act.  Clearly they are 
employees entitled to the 
protections of the Act. B. Facts 
George Smith is Respondent™s president.  Willie Godwin is 
the vice president and general superintendent.  Bobby Howell 
was the project manager/superintendent for the Harrah™s Casino 
project located at Cherokee, North Carolina.
2  Harrah™s N.C. 
Casino Company, L.L.C. (Harrah™
s) entered into a contract 
with the Tribal Counsel Gaming Enterprises (TCGE) of the 
Eastern Band of Cherokee Indians in Cherokee, North Carolina, 
to construct, develop, staff, an
d operate a casino on the property 
of the Eastern Band of Cherokee Indians in Cherokee, North 

Carolina.  Harrah™s was involved in
 the selection of Rentenbach 
Constructors Incorporated (Ren
tenbach) as the general contrac-
tor to construct the casino.  Rentenbach entered into a contract 
with the TCGE to construct the 
casino.  Respondent was chosen 
by Rentenbach to serve as the major electrical subcontractor for 
the casino project.  It was stipulated at the hearing that in ac-
cordance with the contract be
tween Rentenbach and the TCGE, 
that Native American Indians we
re to be given a hiring prefer-
ence.  Exhibit L of the contract provides that Rentenbach will 
ﬁidentify opportunities for local Indian workers to become em-
ployees of various contractors.ﬂ  In early November 1996, Paul 
J. Rhodes, business manager of Local 238, learned that Re-
spondent would have the contract 
to provide the electrical con-
struction for the project.  He informed Gary Maurice, then or-
ganizing coordinator for the International Union.  Maurice tele-
 2 I find that Smith, Godwin, and Howell were at all times material 
supervisors and agents of Respondent within the meaning of Sec. 2(11) 
of the Act.  LITTLE ROCK ELECTRICAL CONTRACTORS 151phoned and spoke to Respondent™s 
vice president, Godwin, and 
later to its president, Smith, concerning performing the job with 
the Union.  On November 11,
 1996, Business Manager Rhodes 
telephoned Smith at Respondent™s home office in Little Rock, 
Arkansas, concerning doing the job with the Union and Smith 
told him he had not decided whether to do the job ﬁunionﬂ or 
not.  On that same date, Rhodes sent two union members 
(Jaime Brown, an enrolled Cherokee Indian, and Steven Wood) 
to the Cherokee jobsite.  They gave a list of union electricians 
available for work to Mike Lotzer, a representative of Harrah™s 
who was at the only trailer, then on the jobsite.  This list was 
also mailed to Smith by Rhodes and included the name of 
James Tolley.  Rhodes also se
nt a wage package reflecting 
Local Union 238™s wage rates to Smith on November 13, 1996.  
Although Respondent and Rentenbach did not sign a formal 
contract until July 1997, Rentenb
ach advised Respondent of its 
selection as the electrical contractor in November 1996, and 
Respondent brought its job trailer onto the jobsite and com-
menced hiring and working in January 1997.  Rentenbach™s 
regional marketing manager, Tim Tidwell, testified that this is 
common in the construction industry where projects are often 

commenced and concluded prior to the parties entering into a 
signed agreement. 
A job fair was held on December 7, 1996, by Rentenbach in 
a gymnasium on the Cherokee reservation and separate tables 
were set up for each of the subcontractors who Rentenbach 
anticipated would perform the wo
rk in order to obtain an as-
sessment of manpower available to the various contractors.  
The job fair was originally se
t up by Rentenbach representa-
tives and the chosen contractors 
were to have two representa-tives available to c
onduct ﬁmini interviewsﬂ with potential job 
applicants among Native Ameri
cans who were to receive a 
preference for hiring pursuant to the contract between TCGE 
and Rentenbach.  However, the 
job fair was made open to the public and advertised in a loca
l newspaper and on local televi-
sion.  Rentenbach Representative 
Reba Peach faxed a copy of a 

notice of the job fair to Business Manager Rhodes.  The notice 
stated, ﬁThis is to inform you of the job fair to be held Satur-
day, December 7 at the Charle
s George GymnasiumŠ9:00 a.m. 
until 6:00 p.m. to be interviewed for construction opportunities 

for the Harrah™s Casino at Cherokee, N.C., Please plan to at-
tend.ﬂ  Rhodes contacted two othe
r local IBEW unions, Locals 
342 and 379, and their representatives and a number of their 
members met at the Local 238 uni
on hall in Asheville, North 
Carolina, and proceeded to the job fair together.  These em-

ployees wore union insignia of some kind (hats, shirts, and 
buttons) identifying themselves as union members and/or indi-
cated their union affiliation on their applications.  Included 
among this group were Jamie Br
own, Steve Wood, Paul J. 
Rhodes, Robert E. Simmons, Joshua Rhodes, Ronnie Reece, Danny Vella, Gary
 M. Maurice, Laval Hammett, Perry 
Ledbetter, Steve McAuley, Juli
an Buchanon, Ralph Steadwick 
Jr., Dewey Buckner, Kenneth Cl
odfelter, Anthony Verounce, 
Allan Samuels, Billy Atkinson, 
Dale Willocks, Allen Craver, 
James Epps Jr., Jerry Loftis, Charlie Dennis, David Mazzie, 
Randy Hinson, Matthew Steine
r, David Steiner, Patrick 
McCarthy, John Maricl
e, James Faulkner, William Carmichael, Henry Crowell, Mike Miller, C. D. Willocks, Douglas Hasty, 
and Joshua Donly.  When they arrived at the gymnasium used 
for the job fair they were met at the door by Rentenbach 
representatives who gave them each an application form 
prepared by Rentenbach and directed them to separate tables 
staffed by the various contractors™ representatives including a 
table for Respondent Little Rock staffed by Vice President 
Godwin and Project Manager 
Howell, who reviewed their 
applications, talked to them
 concerning the job and their 
qualifications and then made notations on their applications and 
signed them indicating that they had interviewed the applicants.  
The applications were then collected by Rentenbach 
representatives and were subseque
ntly retained by Rentenbach 
at its trailer on the jobsite for us
e by the contractors on request.  
The Little Rock representatives
, Godwin and Powell, did not 
offer any of its own job applica
tions to any of the applicants 
and none had been taken to the job 
fair.  None of the applicants 
were informed that Little Rock would not utilize the 
applications in the hiring process or that they needed to fill out 
a Little Rock application to be
 considered for employment by 
Little Rock.  Neither were the applicants given a copy of Little 
Rock™s hiring policy. 
As the union members were leaving the job fair, Rentenbach 
Representative Reba Peach gave Business Manager Rhodes a 
number of blank applications and told him to have any addi-
tional members who were interested in employment fill out the 
applications and send them back.  Rhodes gave some of the 
blank applications to Local Un
ions 342 and 379 representatives 
for their members and several of
 their members returned them 
to their representatives who forwarded them to Rhodes.  On 
January 16, 1997, Rhodes mailed 
the applications and some 
additional ones from members of Local 238 to Respondent at 
its Little Rock office.  The applications were filled out by Law-
rence Reynolds, Frank Ellis, Ro
bert Waters, Edmond Pearsall, 
Richard Sluder, John Luther, Robert Willocks Jr., Erickson 
Reynolds, Grant Hill, Bob Krebs, Richard Watt, William 
Blanken III, Clarence Russell, Eddie Kee, Charles Garman, 
Howard Hill Jr., Gregory Davis,
 Marcus Jamison, John Malan, 
Charles Phillips, and James Tolley.  Respondent™s president, 
Smith, responded to Rhodes™ letter 
by his letter of January 27, 
1997, advising that Respondent wa
s ﬁnot accepting applications 
at this timeﬂ and enclosed a copy of Little Rock™s hiring poli-
cies as follows: 
 We hire applicants solely based upon merit.  We do 
not discriminate on the basis of Union affiliation, race, 
sex, color, age, national origin, disability or any other pro-
tected status. 
No employee is required to pay dues to any labor or-
ganization to join Little Rock Electrical Contractors, Inc. 
We accept job applications
 only when we know there 
are jobs available and when we intend to fill the posi-
tion(s) from persons not currently employed by Little 
Rock Electrical Contractors,
 Inc. when openings become 
available.  We reserve the right to review active applica-
tions on file, prior to hiring. 
 Applications remain active 
for fifteen (15) days.  It is the Applicant™s responsibility to 

keep our hiring personnel informed on his/her availability. 
We 
do not accept group applications or photocopied 
forms.  We hire based on personal contact with individu-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 152als so that we can make s
ound business judgements as to 
the most qualified applicants. 
Any applicant who falsifies or omits information on 
the application is disqualified from being hired.  If the ap-
plicant has been hired before the falsification or omission 
is discovered, he or she is
 subject to termination. 
We base our hiring decisions on a variety of factors, 
including skills and ability to perform the job, prior em-
ployment with Little Rock Electrical contractors, Inc., em-
ployment references as to character and willingness to 
work, willingness to accept the offered salary, and per-
sonal interviews. 
Full-time employees are expected to work only for Lit-
tle Rock Electrical Contracto
rs, Inc. and must state that 
they will not be employed by any other employer while 
they work for Little Rock Electrical Contractors, Inc.
 [Em-phasis added.] 
 The union applicants at the job fair did not testify that How-
ell or Godwin had told them th
ey were hiring 
immediately and 
several of them testified that they were told by Little Rock and 
Rentenbach representatives that the job fair was being held to 
determine the availability of Native Americans.  However, 
Rhodes and several of the union a
pplicants testified they were 
told by Godwin or Howell that the Rentenbach forms were 
valid applications for employme
nt and would be valid for the 
entire project.  Howell and Godwin
 denied this.  I credit Rhodes 
and the applicants.  Respondent L
ittle Rock, in its brief, con-
tends that ﬁany misunderstandi
ng regarding the purpose of the 
job fair was clarified by the afternoon of the December 7 Job 

Fair.  At that time, International Organizer Maurice was ad-
vised by Godwin in no uncerta
in terms that the only reason 
LRE (Respondent) was at the job fair was as a courtesy to the 

Cherokee Nation.ﬂ  Respondent furthe
r contends in its brief that 
at the conclusion of the job fair ﬁit retained no Rentenbach 

forms.  While those forms were later available at the Harrah™s 
Casino project, they were not utilized in any manner by LRE 

with the exception of Rentenbach forms indicating Native 
American status.ﬂ  In support of its position Little Rock also 
relies on a summary letter it received from Rentenbach Repre-
sentative Tim Tidwell after the job fair which indicated there 
were 177 employee applications including 80 submitted by 
enrolled members of the Easter
n Band of the Cherokee Nation.  
The letter also noted there we
re 25 IBEW applicants.  Respon-
dent argues in its brief that Ti
dwell ﬁagain stressed the absence 
of immediate hiring expectations at the job fair when he 
statedﬂ: 
 Generally speaking, we were pleased with the skill level of 
the applicants and the trade contractors verbally indicated that 
they identified applicants who they will be contacting for fur-
ther review and possibly for hire. 
 Project Manager Howell came to Cherokee, North Carolina, 
to commence the casino project on December 26, 1996, follow-
ing his earlier visit at the job fair on December 6, 1996.  When 
he arrived, Rentenbach and Harrah
™s already had job trailers at 
the site.  In January 1997, Resp
ondent™s job trailer was placed 
at the site.  Howell began hiring employees at the jobsite in 
January 1997.  In doing so he us
ed the applications taken by 
Respondent at the job fair for the purpose of hiring Native 

Americans only and disregarded all other applications taken at 
the job fair, notably those filled out by the union members.  
Howell testified he initially took
 applications freely usually on 
Saturdays, but after a short while (a week or two) he became so 
inundated with applicants that 
he put up a ﬁnot hiringﬂ sign which he covered up only when 
he was hiring which could 

occur at any time and day without affording advance notice to 
possible applicants.  None of 
the union members who applied at 
the job fair or whose applicat
ions were mailed to the Respon-
dent were notified of the need to
 file a Little Rock application 
in order to be considered for hire.  Moreover union members 

who came to the jobsite to check 
on their applications were told 
their applications were on file at the Rentenbach trailer, but 

were not told that these applicat
ions were not being considered 
by Respondent.  Rather, on at 
least three occasions Respon-dent™s secretary, Tina Earwood, told union applicants that Re-
spondent used the applications as
 they needed them by having 
Rentenbach send them to Res
pondent™s trailer.  Howell admit-
ted at the hearing that the job fair applications were used solely 
to hire Native Americans. 
Respondent™s witnesses testified that at the request of Gen-
eral Contractor Rentenbach they participated in the job fair 
which was solely intended to 
afford employment opportunities 
for Native Americans and that they never intended to utilize the 
job applications prepared by Rentenbach as a hiring source 
except for the hiring of Native Americans.  However, Renten-
bach Regional Marketing Mana
ger Tidwell, whom I credit, 
testified that the job fair, which was advertised in the local area 

newspapers, was in fact open to the public in order to obtain 
workers for the gambling casino project.  Although Respon-
dent™s witnesses participated in 
this process they contended that 
it was meaningless and that they only considered applicants 

who filled out Respondent™s form applications, which they 
admittedly did not bring to the job fair. 
Subsequently on the jobsite, 
Respondent maintained a ﬁnot 
hiringﬂ sign on its job trailer office and routinely turned away 
all applicants who wore union logos or insignia, contending 
that it only hired employees 
when the sign was down which occurred at various 
times on an hourly basis and Respondent™s 
project manager, Howell, testified that potential applicants must 
check daily and even hourly.  He refused to inform union appli-
cants when he would be hiring in order that they could apply.  
They were never afforded Little Rock applications as he con-
tended he only took applications
 when he was hiring which information was kept from them.  Applicants who came to the 
Respondent™s trailer office inqu
iring about their applications 
presented at the job fair were told to go to the Rentenbach (the 
general contractor™s) trailer to 
see if Rentenbach had them on 
file. During this period, Respondent managed to hire 73 em-

ployees which did not include a single known union applicant 
who had filled out applications at the job fair.  Only 20 of the 
73 employees hired were Native 
American Indians.  The union 
applicants were disregarded and 
were denied the opportunity to 
apply. 
In January 1997, Jim Ross called 
Respondent at its office in 
Arkansas regarding employment. 
 He did not reveal any union 
affiliation.  He left his name and telephone number as he was 
 LITTLE ROCK ELECTRICAL CONTRACTORS 153told Respondent was not then currently hiring but would con-
tact him when hiring commen
ced.  Howell called Ross and 
interviewed him on Saturday, Ja
nuary 25, 1997, at the job 
trailer.  The ﬁnot taking appli
cationsﬂ sign was covered with a 
blank piece of paper.  Jim Ross 
testified that during this inter-
view, Howell asked if he had ever been sworn in as a member 
of the Union which he answered in the negative.  Ross went on 
during the interview to tell Howell of his father™s loss of his 
business as a union contractor 
allegedly result
ing from slow 
work by union members.  Although Ross was not a union 
member at the time, he had 
sought out Union Business Man-
ager Rhodes and offered to help the Union in organizing in the 

area and was seeking to join the Union.  Ross was hired and 
started on February 3, 1997.  
Richard Oxford went to the Respondent™s job trailer seeking 
employment as an electrician in
 January 1997.  He did not wear 
any union insignia on his clothing.  Although he observed the 

sign on the trailer door stating th
at Respondent was not hiring, 
he went inside and was able to ta
lk to and present his resume to 
Howell and discuss his qualifications.  Howell returned his 
resume stating that he better not keep it, but did write down his 
name and phone number.  A few days thereafter, Oxford had a 
message from Howell on his answering machine requesting the 
names of his former employer 
and immediate supervisor.  Ox-ford returned the call and left the information with the secre-
tary.  The former employer was a union contractor.  Howell 
contended at the hearing that he was interested in Oxford be-
cause he stated he had extensive experience with communica-
tions equipment and Respondent 
was being considered to per-
form the installation of telephone equipment but that it was not 
awarded this work and consequently he did not call Oxford™s 
former employer. 
Rhodes and union members Perry Ledbetter and Julian Bu-
chanan went to Respondent™s job trailer on January 28, 1997.  
Rhodes wore an IBEW jacket.  Ledbetter wore an IBEW T-shirt.  Buchanan wore an IBEW hat.  The not taking applica-
tions sign was on the door.  They entered the trailer and Howell 
told them he was not taking app
lications.  They inquired when 
he would be taking applications and he replied when he needed 
more employees.  Rhodes asked if Howell would call them 
when he was hiring and he replied, ﬁ[N]o.ﬂ 
Late in January 1997, Jim Ross 
told his father, Mike Ross, 
that Howell was seeking experienced employees and Mike 
Ross telephoned Howell and they 
discussed his experience.  
Mike Ross testified that during this conversation Howell told 
him the Union was attempting to 
organize Respondent and this 
was causing problems, as union 
members were coming to the 
jobsite and filling out applications.  Howell told Ross that Re-
spondent was not union and would not be union.  There was a 
second telephone conversation wherei
n they discussed the job.  
Mike Ross inquired whether Ho
well was still having problems 
with the Union and how he wa
s getting around them.  Howell 
said there was a not taking applications sign on the door of the 
trailer and applicants were being sent to Rentenbach™s trailer to 
fill out applications which were then passed on to Little Rock.  
The applications would be scre
ened and references would be 
checked.  Howell would then call the employees he wished to 

interview.  Howell requested that Mike Ross meet with him on 
a weekend so he would not have to take his sign down.  Pursu-
ant to Howell™s suggestion, Mi
ke Ross and Howell met at a restaurant and discussed the job 
and salary.  Mike Ross testified 
and Howell conceded that he told Mike Ross that his son, Jim 
Ross, was a good worker and that 
he would have loved to make 
him a foreman but he needed him to talk against the Union 
when it was organizing. Mike Ross testified that Howell asked 
him if he had been a union member and that he replied that he 
had been through the union apprenticeship program, but did not 
reveal his union status.  Mike 
Ross was hired as a foreman and 
reported to work the next morning, filled out a Little Rock ap-

plication, and commenced work. 
 Subsequently, 
Mike Ross was 
demoted from his foreman™s positi
on after Howell told him he 
had made a mistake in hiring him following his checking on 
him. C. Analysis 
1. The 8(a)(1) violations and animus
 Howell™s statements to Mike Ross that Respondent ﬁhas 
never been union and it will never be unionﬂ conveyed to Mike 
Ross that it would be futile to choose union representation and 
Respondent violated Section 8(a
)(1) of the Act by this state-
ment issued to employee Mike
 Ross by Howell.  Mike Ross 
testified that during their s
econd telephone conversation he 
inquired of Howell how he was ﬁgetting aroundﬂ Respondent™s 
ﬁunion problemsﬂ and Howell told him that he had a sign on the 
trailer stating that Little Rock
 was not taking applications and 
applicants were sent to Rentenbach™s trailer and that Renten-

bach would then send the applications to Respondent and How-
ell would then go through them and decide who he would con-
tact.  Howell told Mike Ross he
 wanted to meet with him on a 
weekend so he did not have to take the not hiring sign down.  I 
credit Mike Ross™ testimony as
 set out above and find that 
Howell™s statement to Ross that he was manipulating its policy 
in order to avoid hiring union-affiliated applicants was violative 
of Section 8(a)(1) of the Act.  
Starcom, Inc., 323 NLRB 977 
(1997). Mike Ross and Jim Ross each testified to interrogation by 
Howell during his interview of them for employment.  Jim Ross 

testified that Howell asked him if he had ever been sworn in as 
a union member.  Howell testified that he believed Jim Ross 
had volunteered that he had been a member of a local union in 
Cincinnati.  I credit Jim Ross in this regard.  Mike Ross testi-
fied that at the dinner mee
ting on February 16, 1997, Howell 
asked him whether he had ever been in a union.  Ross testified 
he told Howell he had gone through the union apprenticeship, 
but did not otherwise answer the 
inquiry.  I credit his testimony 
in this regard.  I find that Re
spondent violated Section 8(a)(1) 
of the Act as Howell™s inquiries of Jim and Mike Ross consti-
tuted unlawful interrogation and were coercive under the cir-
cumstances wherein they were seeking employment with Re-
spondent.  Rossmore House, 269 NLRB 1176, 1177Œ1178 fn. 
20 (1984); Godsell Contracting
, 320 NLRB 871, 873 (1996). 
Jim and Mike Ross testified th
at on February 24, following a 
visit to the jobsite by Maurice and Rhodes, Howell held a 

morning meeting and told the em
ployees that they were only 
permitted to talk about the Union during nonworktime whereas 
prior to this employees were pe
rmitted to talk about any topic 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 154such as sports, families, etc.  
Jim Ross testified that there had 
been a prior restriction on discussion of wages (which is not 
alleged as a violation).  Subs
equently, on March 1, Howell met 
with both Jim and Mike Ross who were then handbilling on 
behalf of the Union and told them they could not talk about 
unions on company time.  I credit the testimony of Mike and 
Jim Ross in this regard, and fi
nd that the imposition of the pro-
hibition against talking about unions although other nonwork 
related topics were permitted was discriminatory and that Re-
spondent violated Section 8(a)(1) of the Act.  
Maestro Cafe 
Associates
, 270 NLRB 106, 109 (1984). 
Respondent™s animus, as set out above, has been amply 
demonstrated by the testimony of
 Jim Ross and his father Mike 
Ross who testified concerning 
Manager Howell™s admissions that he knew how to take care of ﬁtroubleﬂ (a designation for 

union adherents) and who descri
bed how he would turn away union adherents and deny them appl
ications or the right to ap-
ply for employment.  Further, 
Rhodes testified to a conversa-
tion with Respondent™s president, Smith, on February 17, 1997, 

during which Smith told him, ﬁ[T]here is no way we™re going 
to do that job union.ﬂ  I credit Rhodes unrebutted testimony.  
Maurice testified concerning hi
s attempts to be hired which 
were rebuffed by Howell.  I credit his testimony also. 
The 8(a)(3) and (1) violationsŠthe refusal to consider 
 and hire the union applicants 
I conclude that although Respon
dent was actively hiring em-
ployees throughout the project, as a result of Respondent™s 
animus against the Union, it precluded the consideration and 
hire of known or perceived union 
adherents.  The record thus 
supports a finding that all of the alleged discriminatees were 
identified as union supporters or
 perceived to be union support-
ers and were not permitted to apply for employment and conse-

quently were not hired as a di
rect result of Respondent™s ani-mus toward the Union and its a
dherents, which animus was a 
substantial and motivating factor in the refusal to permit them 
to file applications and its refusa
l to consider them for hire and 
to hire them.  I find that Respondent has failed to establish by 
the preponderance of the evidence that it would not have hired 
these applicants in the absence of their prounion sympathies.  I 
reject as not credible and as pretextual the reasons advanced by 

Respondent™s manager, Howell, a
nd its vice president, Godwin, for not hiring the discriminates.
  I thus find that Respondent 
violated Section 8(a)(3) and (1) of the Act by its refusal to con-
sider and hire the discriminatees.  See 
Wright Line, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982); 
Manno Electric, 321 NLRB 278 fn. 12 
(1996).  For a recent similar factual setting see 
M & M Electric 
Co., 323 NLRB 361 (1997).  In the instant case all of the ele-
ments of a discriminatory refusal 
to hire have been established, 
Big E™s Foodland, 
242 NLRB 963, 968 (1979), where the 
Board stated: 
 Essentially, the elements of a discriminatory refusal-to-
hire case are the employment 
application by each alleged 
discriminatee, the refusal to hire each, a showing that each 

was or might be expected to
 be a union supporter or sym-
pathizer, and further showings
 that the employer knew or 
suspected such sympathy or support, maintained an ani-
mus against it, and refused to hire the applicants because 

of such animus. [242 NLRB at 968.] 
In all Howell hired 73 employ
ees commencing in January 
and culminating in July 1997, when the project was completed.  
With the exceptions of Jim a
nd Mike Ross who were perceived 
as antiunion, the Respondent successfully attained its goal of 
not hiring any union members or supporters. 
I find no merit to Respondent™s various contentions that any 
of the applicants had ﬁdisabling conflictsﬂ which justified ex-
cluding them from consideration 
for hiring and hiring because 
their applications were submitted in a group form, because they 
were then currently employed, because they were paid union 
officers, because they intended to organize for the Union if 
hired.  Respondent has not established any business reason for 
not hiring union officials.  It ha
s failed to establish any justifi-
cation for its hiring policy against hiring applicants who work 
for another employer, or who plan
 to organize for a union.  Paid 
union organizers Rhodes, Mauric
e, Michael Miller, Billy At-
kinson, Jerry Loftis, and Kenneth 
Clodfelter testified they could 
fulfill their duties as an employee of Respondent while per-
forming their duties for their un
ions on their own time.  This 
testimony was unrebutted and I cr
edit it.  Respondent provided 
no justification for excluding group applications or precluding 
the hire of employees who may ha
ve another occupation.  I find 
this policy was utilized to preclude consideration of union offi-
cials and employees who submit gr
oup applications as part of a salting effort.  However, the me
re fact that employees may 
intend to organize a work force on behalf of a union does not 
establish a disabling conflict 
justifying their exclusion from 
employment.  In this case ther
e is no contention by Respondent 
that the union members who applied were rude or did anything 
improper which would have justified their exclusion from hir-
ing consideration.  I find th
at Respondent™s hiring policy was 
discriminatorily motivated and 
was designed to exclude union 
members, officials, and sympat
hizers.  The hiring procedure 
was inherently destructive of employee rights and Respondent 
has not submitted any legitimate business objective justifying 
the maintenance of this policy.  
NLRB v. Great Dane Trailers, 388 U.S. 26, 34 (1967); 
Honeywell, Inc.
, 318 NLRB 637 
(1995); Pollock Electric, 
Cases 16ŒCAŒ18629 and 16ŒCAŒ
18629Œ2 (1998).  (No exceptions filed and adopted by the 
Board.) CONCLUSIONS OF LAW 
1. The Respondent is an empl
oyer within the meaning of 
Section 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(1) of the Act by: 
(a) Advising employees that it changed its hiring policy in 
order to avoid accepting employment
 applications and/or hiring 
employees associated with the Union. 
(b) Promulgating and maintaining a rule prohibiting employ-
ees from discussing the Union wh
ile permitting the discussion 
of other nonwork-related topics during working time. 
(c) Advising its employees that it was futile to support the 
Union.  LITTLE ROCK ELECTRICAL CONTRACTORS 155(d) Interrogating its employees concerning their union activi-
ties. 4. Respondent violated Section 8(a)(3) and (1) of the Act by 
its refusal to consider for hire and hire applicants: 
 Jamie Brown, Steve Wood, Paul J. Rhodes, Robert E. 
Simmons, Joshua Rhodes, R
onnie Reece, Danny Vella, 
Gary M. Maurice, Laval Hammett, Perry Ledbetter, Steve 
McAuley, Julian Buchanon, Ralph Steadwick Jr., Dewey 
Buckner, Kenneth Clodfelter,
 Anthony Verounce, Allan 
Samuels, Billy Atkinson, Dale Willocks, Allen Craver, 

James Epps Jr., Jerry Loftis, Charlie Dennis, David 
Mazzie, Randy Hinson, Matthew Steiner, David Steiner, 

Patrick McCarthy, John Maricl
e, James Faulkner, William 
Carmichael, Henry Crowell, Mike Miller, C. D. Willocks, 

Douglas Hasty, Joshua Donly,
 Lawrence Reynolds, Frank 
Ellis, Robert Waters, Edmond Pearsall, Richard Sluder, 

John Luther, Robert Willocks Jr., Erickson Reynolds, 
Grant Hill, Bob Krebs, Richard Watt, William Blanken III, 
Clarence Russell, Eddie Kee, Charles Garman, Howard 
Hill Jr., Gregory Davis, Marcus Jamison, John Malan, 
Charles Phillips, and James Tolley. 
 5. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY 
Having found that Respondent has 
engaged in violations of 
the Act, it will be recommended that Respondent cease and 
desist therefrom and take certa
in affirmative actions designed 
to effectuate the purposes and policies of the Act and post the 
appropriate notice. It is recommended that Respondent be ordered to offer to the 
discriminatees substantially equivalent positions to the posi-
tions for which they applied at jobsites as close as possible to 
the Cherokee jobsite.  Final determination of job availability 
and backpay liability may be made in the compliance phase of 
this proceeding.  
Westpac Electric, 321 NLRB 1322 (1996); Deans General Contractors
, 285 NLRB 573 (1987). The fore-
going discriminatees shall be ma
de whole for all loss of back-
pay and benefits sustained as a result of the discrimination 
against them by Respondent wi
th backpay and benefits com-
puted in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), and interest as computed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).
3 [Recommended Order omitted from publication.] 
 SUPPLEMENTAL DECISION ON REMAND 
LAWRENCE W. CULLEN,
 Administrative Law Judge.  On 
October 16, 1998, I issued my decision in this case finding that 
Respondent, Little Rock Electrica
l Contractors, Inc. (Little Rock Electrical or Respondent) violated Section 8(a)(1) and (3) 
of the Act by its refusal to consider for hire and to hire 57-
named job applicants during a hiring period in which it hired 73 
employees.  By its Order date
d June 12, 2000, the National 
                                                          
 3 Interest shall be computed at the ﬁshort term Federal rateﬂ for the 
underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. § 
6621. 
Labor Relations Board (the Board) remanded the decision to 
me for further consideration in 
light of its decision of May 11, 
2000, in FES, 331 NLRB 9.  On June 26, 2000, I issued a no-
tice and invitation to file briefs to the parties prior to my prepa-
ration of a supplemental decision
 and they were duly filed by 
the General Counsel and the Respondent.  On due consideration 

of the Board™s decision in 
FES, the existing record in this case 
and the supplemental briefs s
ubmitted by the General Counsel 
and Respondent, I find it unnecessary to reopen the record as 
the existing record provides sufficient evidence to decide this 
case under the 
FES
 framework.  I further find that my decision 
issued on October 16, 1998, meets all of the criteria set forth by 
the Board in 
FES for the elements of a discriminatory refusal to 
hire prima facie case. 
In FES at 12, the Board stated: 
 To establish a discriminatory refusal to hire, the Gen-
eral Counsel must, under the allocation of burdens set 
forth in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), 
first show the following at the hearing on the merits:  (1) 
that the respondent was hiring, or had concrete plans to 

hire, at the time of the a
lleged unlawful conduct; (2) that 
the applicants had experience or training relevant to the 
announced or generally known requirements of the posi-
tions for hire, or in the alternative, that the employer has 
not adhered uniformly to such 
requirements, or that the re-
quirements were themselves pretextual or were applied as a pretext for discrimination and (3) that antiunion animus 
contributed to the decision not to
 hire the applicants.  Once 
this is established, the burd
en will shift to the respondent 
to show that it would not have hired the applicants even in 
the absence of their union activity or affiliation.  If the re-

spondent asserts that the applicants were not qualified for 
the positions it was filling, it is the respondent™s burden to 
show, at the hearing on the merits that they did not possess 
the specific qualifications the position required or that oth-
ers (who were hired) had superior qualifications, and that it would not have hired them for that reason even in the 
absence of their union support or activity.  In sum, the is-
sue of whether the alleged discriminatees would have been 
hired but for the discrimination 
against them must be liti-
gated at the hearing on the merits. 
If the General Counsel meets his burden and the re-
spondent fails to show that 
it would have made the same 
hiring decisions even in the absence of union activity or 
affiliation, then a violation of Section 8(a)(3) has been es-
tablished.  The appropriate remedy for such a violation is a 
cease-and-desist order, and an order to offer the discrimi-
natees immediate instatement to the positions to which 
they applied or, if those positions no longer exist, to sub-
stantially equivalent positions
, and to make them whole 
for losses sustained by reason of the discrimination against 
them. 
 I found that Respondent Little Rock
 Electrical participated in 
a ﬁjob fairﬂ on December 7, 1996, and accepted applications for 
electrical work for its upcom
ing job for a gambling casino on 
the Cherokee Indian Reservation in Cherokee, North Carolina.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 156Members of Local Unions 238, 342, and 379 of the Interna-
tional Brotherhood of Electrical Workers submitted applica-
tions at the job fair.  On January 16, 1997, Union Representa-
tive Dusty Rhodes submitted additional applications by mail to 
both the General Contractor Retenbach Construction and to 
Respondent at its Arkansas headquarters.  Subsequently other 
union applicants attempted to apply for work at the jobsite.  
Respondent commenced hiring in
 January 1997, and hired a 
total of 73 employees during the duration of the job, 20 of 

whom were Native Americans who were given preferential 
hiring consideration pursuant to 
the general construction agree-
ment.  Thus the first prong of the 
FES criteria was met as there 
were available openings at the 
time the alleged discrimination 
occurred, and I found that ﬁRespondent was actively hiring 
employees throughout
 the project.ﬂ 
Respondent contends in its supp
lemental brief that the al-
leged discrimination was limited to 
the December 7 job fair at a 
time when it was not hiring.  Howe
ver, I find that the discrimi-nation was a continuing violatio
n, which continued throughout 
the hiring period.  It also relies
 on its contractual obligation to 
the general contractor to extend hiring preferences to Native 
Americans and contends that there were thus no available job 
openings at the time of the alle
ged discrimination.  This argu-
ment unduly limits the hiring period to the job fair and ignores 
the fact that only 20 of the 73 
employees hired by Respondent 
were Native Americans.  Respondent
 failed to consider and hire 
Native American Jamie D. Br
own who was a union member 
and whose application filed at the 
job fair states that he is an 
enrolled member of the Eastern Board of Cherokee Indians. 
A review of the applications 
and the unrebutted testimony of 
several of the applicants demons
trate they had substantial train-
ing and/or experience relevant to the generally known require-

ments of the electrical trade.
  The Respondent did not submit 
any evidence to meet its burden to demonstrate that there were 
any announced specific job criteria, which the union applicants 
failed to meet or that the a
pplicants were otherwise unqualified 
for the positions.  Nor did it dem
onstrate that others hired had 
superior qualifications and that it would not have hired the 
union applicants in the absence 
of their union activities.  The 
applications of the applicants hired do not re
flect that they were 
any more qualified than the Union applicants.  Since the union 

applicants met the generally 
known requirements for the elec-
trical trade, Respondent did not 
meet its burden to demonstrate that the union applicants were
 not qualified for the positions 
they sought. 
Respondent also contends in br
ief that because no hiring was 
conducted at the December 7 job fair, it is impossible to deter-
mine the qualifications of either the Native American or union 
applicants.  It contends that the applications filed by union ap-
plicants were insufficient to make this determination.  This 
argument ignores Respondent™s burden to demonstrate that the 
applicants were not qua
lified as set out in 
FES
. The third prong in 
FES has also been met by the General 
Counsel as the antiunion animus of Respondent has been over-
whelmingly established by the evidence that the union appli-
cants were rebuffed at every atte
mpt they made to be consid-
ered for employment and to be hired by Respondent.  Union 
applicants attended the job fair where they submitted applica-
tions.  The applications of union members were mailed to Re-
spondent™s headquarters.  Union applicants attempted to apply 
at the jobsite, all to no avail.  I found in my decision that ﬁRe-
spondent™s hiring policy was di
scriminatorily motivated and 
was designed to exclude union 
members, union officials and 
union sympathizers.  The hiring 
procedure was inherently de-
structive of employee rights and Respondent has not submitted 

any legitimate business objective justifying the maintenance of 
this policy.ﬂ  
Accordingly I find that the prior decision in this case meets 
the criteria of 
FES and the conclusions of law, remedy, and 
Order are reaffirmed by me.  It is noted that the Board has used 
the term ﬁinstatementﬂ in 
FES in place of the word ﬁreinstate-
mentﬂ as this is a refusal to hire case.  In 
FES, the Board also 
stated at 14: ﬁWhere the number of applicants exceeds the num-
ber of available jobs, the comp
liance proceeding may be used 
to determine which of the applic
ants would have been hired for 
the openings.ﬂ 
I reaffirm my prior decision except as noted immediately 
above.   